DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Nishikawa et al., (US 2003/0080844), not disclosing or suggesting, novel features of claims 1-4 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a reactor comprising: 
a bobbin around which a coil is wound, the bobbin having a tubular shape; and 
a core extending through the bobbin, wherein 
the core has a quadrangular prism shape, and the core includes a distal end surface and a pair of side surfaces perpendicular to the distal end surface, the side surfaces being opposite surfaces of the core, and 
the bobbin has inner surfaces each of which has a pair of projections, the inner surfaces of the bobbin respectively facing the side surfaces of the core, the projections extending in an axial direction of a tubular portion of the bobbin, and the projections being in contact with the core, 
wherein for each of the inner surfaces: one projection of the pair of projections extends from one opening of the tubular portion to a position near a center of the tubular portion in the axial direction, another projection of the pair of projections extends from another opening of the tubular portion to a position near the center of the tubular portion in the axial direction, and the pair of projections are spaced apart from each other in the axial direction and not aligned with each other in the axial direction.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-4 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
3/04/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837